In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-22-00075-CR
      ___________________________

       GABRIEL P. SALAS, Appellant

                      V.

           THE STATE OF TEXAS


 On Appeal from Criminal District Court No. 2
            Tarrant County, Texas
         Trial Court No. 1714198D


  Before Sudderth, C.J.; Kerr and Birdwell, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant Gabriel P. Salas has filed a pro se notice of appeal,1 but there is no

record of a final judgment or an appealable order. Because a final judgment or an

appealable order is necessary for this court to obtain jurisdiction, see McKown v. State,

915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.) (per curiam), we notified

Appellant of our concern that his appeal was premature. See Tex. R. App. P. 26.2(a),

27.1(b). We warned that we would dismiss the appeal for want of jurisdiction unless,

within ten days, Appellant or any other party furnished this court with a signed copy

of a final judgment or an appealable order. See Tex. R. App. P. 44.3. More than ten

days have passed, and we have not received a response.

      Accordingly, we dismiss the appeal for want of jurisdiction. Tex. R. App. P.

43.2(f); see Richardson v. State, Nos. 02-21-00191-CR, 02-21-00192-CR, 2022 WL

557427, at *1 (Tex. App.—Fort Worth Feb. 24, 2022, no pet.) (per curiam) (mem. op.,

not designated for publication).

                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice
Do Not Publish
Tex. R. App. P. 47.2(b)
Delivered: June 16, 2022

      1
       The only document attached to Appellant’s notice of appeal was an order
appointing an attorney to represent him. Cf. Rudd v. State, 616 S.W.2d 623, 625 (Tex.
Crim. App. [Panel Op.] 1981) (recognizing that “[t]here is no right to hybrid
representation”).


                                           2